Citation Nr: 1102032	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  04-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from June 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Denver, 
Colorado, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA) which granted service connection for PTSD 
and assigned a 30 percent evaluation effective from October 8, 
2002.  The Veteran appealed the assigned evaluation, and in a 
July 2004 decision, a Decision Review Officer (DRO) assigned an 
increased, 50 percent evaluation, effective from October 8, 2002.  
The Veteran continued to disagree with the assigned evaluation, 
and perfected his appeal to the Board.  The July 2004 DRO 
decision also denied entitlement to TDIU in the first instance; 
this stemmed from receipt of a formal claim in October 2003.  No 
notice of disagreement was filed with that denial.

In September 2007, the Board denied entitlement to an initial 
evaluation in excess of 50 percent for PTSD.  The Board did not 
formally address entitlement to TDIU, as VA had already addressed 
that claim in July 2004 and the denial had not been formally 
appealed.  This was consistent with the controlling case law at 
the time.  Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001). 
(VA must consider TDIU entitlement when increased rating is 
claimed and there is evidence of unemployability).  Nevertheless, 
in recognition of the RO's discussion of employability in 
multiple statements of the case, the Board in September 2007 made 
specific findings in connection with consideration of the 
schedular criteria that although the Veteran had "some 
difficulty in establishing and maintaining work...relationships," 
there was no showing of an "inability to keep a job."  Under 
the controlling case law, the September 2007 Board decision 
constitutes a denial of TDIU.  

The Veteran appealed the September 2007 denial of an increased 
schedular evaluation to the Court of Appeals for Veterans Claims 
(the Court) which, based on a March 2009 Joint Motion, vacated 
the Board's September 2007 decision with respect to PTSD and 
remanded the matter to the Board for action consistent with the 
Joint Motion.  Part of the Court's mandate involved providing 
adequate reasons and bases in discussing the impact of PTSD on 
the Veteran's employability.  Consistent with the arguments 
raised on appeal, the Court did not direct consideration of TDIU 
or even cite the controlling regulations at 38 C.F.R. § 4.16; the 
employability factor was discussed solely in the context of 
entitlement to an increased schedular evaluation.

In May 2009 the Court issued a decision in Rice v. Shinseki, 22 
Vet App. 447 (2009), holding that TDIU is not a separate claim, 
but is in fact part and parcel of any claim for increased 
evaluation.

In November 2009, the Board, in response to the March 2009 Joint 
Motion Remand, issued a new decision.  Entitlement to an 
increased 70 percent evaluation was granted for PTSD across the 
entirety of the appellate period; entitlement to a schedular 
total disability was denied.  The issue of TDIU was referred to 
the RO for appropriate development as a reopened claim in an 
attempt to comply with past and current case law and to recognize 
that the issue had, in fact, been previously adjudicated as a 
separate issue.  The Veteran again appealed to the Court.  The RO 
had already implemented the grant of the 70 percent evaluation, 
effective October 8, 2002, and begun development for the TDIU 
claim.

In an August 2010 remand based on a Joint Motion, the Court 
vacated the Board's November 2009 decision to the extent it 
denied an initial evaluation in excess of 70 percent for PTSD.  
The Court then directed that the Board reconsider entitlement to 
a total schedular evaluation and consider entitlement to staged 
evaluations.  Further, the Court indicated that the issue of TDIU 
should be considered to be on appeal in light of the ongoing 
appeal for increased evaluation, and must therefore be discussed 
by the Board and not referred to the RO.  The Court did not 
address the impact of the prior express denial of TDIU and 
discussions of employability in the Board decisions on the 
application of the newly enunciated standard in Rice v. Shinseki, 
22 Vet App. 447 (2009), if any, and merely indicated that Rice 
should be applied.

The issues have been recharacterized to reflect the prior grant 
of the increased 70 percent evaluation, and to include TDIU as an 
appellate issue.  Under the Court's current interpretation, the 
claim for TDIU was not finally denied at any previous point and 
has been pending since the filing of the original claim in 
October 2002.


FINDINGS OF FACT

1.  At all times during the appellate period, PTSD has been 
manifested by depression, anxiety, sleep disturbances, 
nightmares, flashbacks, intrusive thoughts, discomfort in crowds, 
difficulty getting along with people, social isolation, and panic 
attacks, resulting in significant deficiencies in social and 
occupational functioning.  

2.  Total impairment due to symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, one's occupation, or his 
own name is not shown.

3.  The Veteran is unable to obtain or retain substantially 
gainful employment due to service connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.13, 
4.126, 4.130, Code 9411, General Rating Formula for Mental 
Disorders (2010).

2.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.16, 
4.18 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection for 
PTSD.  Once service connection is granted, the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required.

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.   VA has obtained, or the Veteran has 
submitted, all available VA treatment records, provided repeated 
VA examinations, and obtained Social Security Administration 
records.  The appellant has submitted statements from family and 
his former employer.  He has waived initial RO consideration of 
all evidence and argument submitted directly to the Board, 
including that submitted following the November 2009 Board 
decision.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.




II.  Evidence

The Veteran initially sought regular psychiatric treatment at the 
urging of his son in January 2002; he had previously been seen 
once in 1994 or 1995, but never came back.  He was reluctant, but 
stated that "everything is mounting up on me."  He reported 
being depressed, and sleeping only four to five hours a night.  
He complained of nightmares, night sweats, hearing rain, 
isolation, hypervigilance, intrusive thoughts of combat, and 
survivors' guilt.  Although he had these symptoms for many years, 
they had eased until the terrorist attacks of September 11.  He 
dug a bomb shelter under his house in response to the attacks.  
Since that time, he cried more easily and was irritable with his 
wife.  This was his third marriage, and they had several periods 
of separation.

In February 2002, the Veteran sought medication for what was 
described as "irritable panic" and anhedonia.  The Veteran 
denied feeling suicidal or homicidal, or ever having 
hallucinations or delusions.  A Global Assessment of Functioning 
(GAF) score of 35 was assigned by the doctor of osteopathy (DO) 
who saw him.  

A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994). 

A GAF score from 31 to 40 is defined as some impairment in 
reality testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood. Included in this definition is that a person 
is unable to work. 

A GAF score from 41 to 50 is defined as serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  Included in this definition is that a person is 
unable to keep a job.  A GAF score from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  

VA treatment records show continued, regular mental health 
treatment.  Care providers noted continued anxiety, tearfulness, 
and depression.  The Veteran described panic attacks on several 
occasions.  Medications were adjusted, which improved his sleep.  
The veteran reported problems with his family life.  Though he 
remained married to his third wife, things were at times tense.  
Problems centered around their son and his drinking problem.  The 
son had legal, employment, and relationship problems which the 
veteran's wife blamed, in part, on the Veteran.  The Veteran 
himself also had a drinking problem, though doctors stated that 
it was in at least partial remission.  

At a February 2003 VA PTSD examination, the Veteran reported that 
he had been married three times.  The first two marriages ended 
fairly quickly; he had one child from the second, but had never 
seen him.  His current marriage was described as "intact, 
stable, and supportive."  They had been married for 28 years, 
and had one son, as well as an adopted son from his wife's prior 
marriage.  The youngest son lived at home.  He stated he was in 
contact with his father and sister, and had good friends.  The 
Veteran had worked for one employer from 1969 to 1992; he left 
that job due to a back injury, and was diagnosed with depression 
during his application for disability in connection with that 
injury.  He had been drinking heavily ever since service, until 
he began taking antidepressants in 2002.  The Veteran reported 
recurrent intrusive thoughts of Vietnam, hypervigilance and 
heightened startle reflex.  He had nightmares and avoided crowds 
and reminders of Vietnam.  He fell asleep easily, but would 
awaken repeatedly during the night.  The Veteran stated he was 
irritable, but the examiner did not note such on interview.  The 
Veteran continued to be depressed, though medication had helped.  
He has crying episodes, and complained that his concentration was 
poor.  Personal hygiene was good.  There was no evidence of 
disturbed thought processes or loose associations.  The Veteran 
communicated well.  He denied homicidal or suicidal ideation, as 
well as hallucinations or delusions.  Memory was intact, and the 
Veteran was oriented.  The Veteran did seem depressed.  PTSD of 
moderate severity and associated dysthymic disorder were 
diagnosed.  A GAF score of 45, denoting serious impairment of 
social and family functioning, as well as mood fluctuation, and 
major impairment of occupational functioning, was assigned.  The 
examiner opined that Veteran had a "total disability," 60 
percent of which he attributed to service connected psychiatric 
disorders.

In July 2003, the licensed clinical social worker (LCSW) noted 
that the Veteran remained uptight and anxious; he tended to be 
jumpy and there was a "real paranoid flavor" to many of the 
things he talked about.  PTSD symptoms were described as moderate 
to severe, and a GAF score of 47 was assigned.  Another provider 
noted that the Veteran was sleeping better.  The following month, 
the same reviewer assigned a GAF of 57, although he stated that 
the Veteran "is pretty much the way he has been for some time" 
with frequent, unspecified PTSD symptoms.  The LCSW also 
indicated the Veteran was diagnosed with obsessive compulsive 
disorder, though no obsessive behaviors were described.  In 
September 2003, however, the treating DO assigned a GAF score of 
35 after the Veteran endorsed "some type of visual 
hallucinations on the sides of his vision."  Medications were 
otherwise helping him to calm down and relax.  The Veteran 
reported to the LCSW in October 2003 that "things were about the 
same."  He continued to have trouble sleeping and interacting 
with people.  He tends to isolate and become angry.  Social 
situations were difficult, but he had a "good supportive 
family."  A GAF score of 47 was assigned.  

The Veteran complained that many of his relationship problems 
were associated with people who had authority over him.  Finding 
work was difficult.  
The Veteran was employed when he began his treatment, but left 
his job as a bus driver after an accident, due to a variety of 
physical disabilities, as reflected in VA, workers' compensation, 
and Social Security records.  VA treating providers discussed his 
concern with employment, and opined that due to PTSD and physical 
limitations, he was unemployable.  He also had problems with his 
son who lived at home, and this caused conflict between himself 
and his wife.

A VA PTSD examination was conducted in January 2004.  The 
examiner reported that the Veteran's situation was "essentially 
unchanged" from February 2003.  He was sleeping better, and 
nightmares had decreased in frequency if not intensity.  The 
Veteran also noted his remote memory seemed improved.  He still 
avoided crowds and was often depressed.  His appetite was poor 
and he had little energy.  He no longer had crying spells.  The 
Veteran's personal hygiene was good, though he wore a heavy coat 
and hat throughout the appointment.  There was no evidence of a 
thought or communication disorder.  The Veteran remained alcohol 
free, and denied suicidal or homicidal ideation.  A GAF score of 
45 was assigned.  "He continues to show significant and 
essentially unchanged serious impairment in social and family 
functioning and major impairment in occupational functioning."  

Statements from the Veteran's friends and family in September and 
October 2004 show that the Veteran demonstrated a severe increase 
in PTSD symptoms as of September 11.  He dug himself a fallout 
shelter in the basement.  He had always been hypervigilant and 
paranoid.  Helicopters passing overhead could trigger flashbacks.  
He did not deal well with stress or crowds.

VA treatment records reveal continued regular psychotherapy.  In 
June 2004, the Veteran reported that he continued to have angry 
outbursts, and cited an incident with a doctor over the phone 
when he disputed a bill.  A GAF score of 40 was assigned.  
Doctors continued to note complaints of nightmares and 
irritability; the Veteran demonstrated paranoia and 
hypervigilance, especially at night.  He avoided people.  In 
April 2005, he reported that he got into an argument at the local 
VFW Club, and though it did not come to blows, it was tense.  The 
Veteran was drinking at the time.  Panic attacks were occurring 
more frequently in August 2005, coinciding with an increase in 
family stress.  "Fairly strong symptoms of" PTSD were reported 
in July 2006.  His motivation suffered, and doctors reported a 
decrease in personal hygiene in August 2006.  The Veteran would 
go for days without showering or shaving, though he tried to 
clean up when he went out.  He slept only three to four hours a 
night.  His home life continued to deteriorate, and as problems 
with his wife and son escalated, the Veteran experienced 
increasing PTSD symptoms.  His affect was variable and blunted by 
January 2007.  Nightmares continued, and after one, the Veteran 
was disoriented and bleeding from a cut on his hand.  GAF scores 
of 38 were assigned.

VA treatment records from 2008 forward reveal continued 
complaints of sleep disturbance and impaired mood.  Doctors 
commented on observable anxiety and depression due to PSTD.  
Affect was blunted.  The Veteran stated in April 2009 that his 
dog was his best friend.  His breathing difficulty was triggering 
panic attacks more frequently.  In April 2009, the treating LCSW 
reported that the Veteran shows "significant impairment" in 
social, economic, and interpersonal relationships.  He was 
depressed, and his family life was impaired.  The LCSW felt the 
Veteran was unemployable due to PTSD.  At a June 2009 
appointment, the Veteran denied suicidal or homicidal ideation 
and hallucinations or delusions.  He stated he was "doing about 
the same."  Family problems continued, but he was working on 
them and his related drinking.  The Veteran was oriented, but at 
times was distracted and unfocused.  The LCSW noted in August 
2009 that the Veteran's PTSD symptoms were "at a moderate 
level."  He recently had disturbing nightmares, and was moody.  
He continued to isolate from people, except other Veterans.  The 
provider stated in December 2009 that the Veteran had difficulty 
establishing good relationships, especially with authority 
figures; he opined that the Veteran would not be able to maintain 
a job and was therefore unemployable.  An increase in anxiety was 
noted in January 2010, due to holiday stress and the recent 
suicide of a friend.  The Veteran also had additional health 
problems.  PTSD symptoms were described as moderate to severe.  
GAF scores of 38 were consistently assigned over this period.

The Veteran described a May 2010 incident in which angry people 
confronted him about parking in a handicapped spot.  He had 
forgotten to display his permit.  He described keeping his cool 
in a difficult situation.  He ruminated over his response for 
days, and finally saw he had handled it appropriately.  In a 
treatment plan formulated in August 2010, the LCSW indicated that 
the Veteran's current GAF score was 45, though at a therapy 
session a few days later, the provider again assigned a GAF score 
of 38.

Dr. MLC, a private psychiatrist, reviewed unspecified medical 
records and interviewed the Veteran in December 2010.  The doctor 
opined that the Veteran was totally disabled by PTSD.  He has 
isolated himself socially due to his PTSD symptoms, and could no 
longer engage "in a reasonable fashion" with others, including 
coworkers.  

The total disability began at least in 2002.  

III.  Schedular Evaluation

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Staged ratings are not appropriate here.  While there has been 
some waxing and waning of symptoms, and a general deterioration 
over the course of the appellate period, no periods of sustained 
improvement warranting a staged evaluation have been shown.  
Further, as treating doctors and therapists have noted since 
2002, the Veteran's complaints, while severe, have remained 
generally stable.  As is discussed below, at no time have the 
criteria for a total schedular evaluation been met.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

PTSD is evaluated according to the General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130, under Diagnostic Code 
9411.  The Schedule provides that occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent rating.  
38 C.F.R. § 4.130. 

The Veteran has persistently demonstrated depression and anxiety 
at levels which interfere with his ability to function socially 
or occupationally.  At times the Veteran has lacked motivation to 
perform even basic hygienic functions.  He avoids crowds, and 
even has problems maintaining effective relationships with his 
own family members.  Anger control remains a problem, and the 
Veteran has cited several incidents where his temper has nearly 
caused physical altercations.  Medications have only limited 
effectiveness.  At times, the Veteran has even had auditory and 
visual hallucinations.  Treating providers, in the best position 
to evaluate the Veteran's overall functioning, have consistently 
assigned GAF scores in the upper 30's or low 40's; on a good day, 
the Veteran has shown GAF scores in the 50's.  Such scores denote 
serious to major impairment in overall functioning.  

The Veteran has maintained some minimal level of functioning, 
however.  Despite home problems, he continues to work on his 
relationship with his wife and participates in dealing with their 
son.  Care providers note that he remains oriented and aware of 
his problems, and is capable of discussing solution strategies, 
even if he has difficulty implementing them.  He has, of course, 
been actually able to implement them, as when confronted over his 
use of a handicapped parking spot recently.  Total impairment 
under the Schedule is not shown.

Dr. MLC takes issue with the finding that the Veteran's PTSD was 
not totally disabling because the Veteran had insight into his 
problems and was working on his familial relationships, calling 
it "clinically illogical."  However, Dr. MLC conveniently 
ignores the positive evidence that the Veteran is not only 
working on his problems, he is succeeding in dealing with them.  
That success may be limited, but that actual success, and not the 
hope of success, is what prevents a finding of total schedular 
disability.  Dr. MLC's concerns appear to focus on, instead of 
the schedular requirements, the practical effect of the PTSD.  
The doctor is clearly not current on the applicable law and 
regulations; he consistently refers to the Veterans 
Administration, an entity which has not legally existed since 
March 15, 1989.  He also does not once refer to 38 C.F.R. Part 4 
or the applicable rating criteria in his discussion or cite such 
in his list of references, the most recent of which is dated in 
December 1997.  His opinion regarding the application of the 
rating schedule appears based on outdated and incomplete 
information, and lacks probative value to the extent he advises 
VA to assign a certain evaluation.  Moreover, the application of 
the schedule is a legal function reserved to the Board, as fact 
finder.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 
2009) (stating that " '[i]t is the responsibility of the rating 
specialist to interpret reports of examination in the light of 
the whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may accurately 
reflect the elements of disability present' " (quoting 38 C.F.R. 
§ 4.2).  His observations regarding symptoms and their severity 
are of course competent and probative evidence well within an 
examiner's purview.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected PTSD, but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  As 
the threshold element under the Thun test is not met, i.e. the 
Veteran's disability picture is contemplated by the rating 
schedule, no extraschedular referral or consideration thereof is 
required. 

IV.  TDIU

TDIU is established where a Veteran is unable to obtain or retain 
substantially gainful employment due to service connected 
disabilities.  Threshold entitlement to the benefit is shown 
where a Veteran is rated at least 60 percent disabled due to a 
single service connected disability, or has multiple service 
connected disabilities combining to at least a 70 percent 
evaluation, where one disability is rated at least 40 percent 
disabling.  38 C.F.R. § 4.16.  The Veteran has been rated 70 
percent disabled by service connected PTSD since October 8, 2002, 
and therefore meets the schedular eligibility threshold.

The competent evidence of record clearly establishes that, while 
the Veteran has retained some minimal functional capacity, 
enabling him to care for himself daily and interact with some 
success with others, his impairment is such that he cannot deal 
with authority figures.  He is moody and has good days and bad 
days, which do not lend themselves to the average work 
environment.  He has made strides in dealing with his anger 
issues, but continues to have sleep problems, paranoia, and 
sensitivity with crowds. 

In short, while the Veteran has demonstrated the ability to 
perform tasks, as he maintains the physical capacity and focus to 
do so, the Board cannot conceive of any real world work situation 
in which the Veteran could reasonably function.  Even the 
relatively solitary duties of a security guard were beyond him 
for any length of time.

The Veteran is prevented from obtaining or retaining 
substantially gainful employment due to his service connected 
PTSD; a finding of TDIU is warranted.


ORDER

An initial evaluation in excess of 70 percent for PTSD is denied.

Entitlement to a finding of TDIU is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


